Citation Nr: 0721146	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-10 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left heel spur.

2.  Entitlement to a rating in excess of 10 percent for a 
right heel spur.

3.  Entitlement to an initial rating in excess of 60 percent 
for atherosclerosis with history of transient ischemic 
attack.

4.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for status post 
fracture of the left ankle, evaluated as 10 percent 
disabling, prior to February 19, 2003.

6.  Entitlement to an increased rating for status post 
fracture of the left ankle, evaluated as 20 percent 
disabling, from February 19, 2003.

7.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling.

(The veteran's claim for entitlement to the payment or 
reimbursement of the cost of unauthorized medical treatment 
and services received on June 15, 2001, for a right ankle 
injury, is the subject of a separate Board of Veterans 
Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was previously before the Board 
in December 2004.  The veteran appeared at a hearing before 
the undersigned Veterans Law Judge in May 2004.

A rating decision dated in October 2005 granted the veteran 
service connection for left and right lower extremity 
diabetic neuropathy, and assigned 20 percent disability 
evaluations.  The veteran has not expressed disagreement with 
the ratings, and those issues are not before the Board.

In October 2005 the veteran was awarded a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective August 2004.

By a rating decision dated in November 2005, the veteran was 
granted an earlier effective date of December 1, 1995, the 
day following his discharge from active service, for the 
award of service connection for tinnitus.  As this represents 
a grant of the maximum benefit attainable for this issue, it 
is no longer for appellate consideration by the Board.


FINDINGS OF FACT

1.  The service-connected left and right heel spurs are each 
manifested by complaint of pain with tenderness on palpation; 
there is no objective evidence of atrophy, swelling, 
inflammation, edema, visible deformity, unusual callous 
formation, excessive or unusual shoe wear.

2.  Atherosclerosis with history of transient ischemic attack 
(TIA) is manifested by a workload of 3-4 METs and an ejection 
fraction of 54 percent; chronic congestive heart failure is 
not shown.

3.  The veteran's diabetes mellitus requires insulin and a 
restricted diet, but does not require avoidance of strenuous 
occupational or recreational activity.

4.  There has been no demonstration by competent clinical 
evidence of more than moderate limitation of left ankle 
motion, prior to February 19, 2003.

5.  From February 19, 2003, the veteran's left ankle 
disability has been manifested by complaint of pain with left 
foot dorsiflexion limited to 7 degrees and left foot plantar 
flexion limited to 13 degrees; left ankle ankylosis or 
immobility has not been established.

6.  The veteran's sinusitis is stable with treatment and is 
not productive of three or more incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left heel spur have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 
4.71a, Diagnostic Codes 5015, 5020, 5271, 5273, 5284 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for a right heel spur have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Diagnostic Codes 5015, 5020, 5271, 5273, 5284 
(2006).

3.  The criteria for an initial evaluation in excess of 60 
percent for atherosclerosis with history of transient 
ischemic attack have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.7, 4.119, Diagnostic Code 7913 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for status post fracture of the left ankle, prior to February 
19, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5271 (2006).

6.  The criteria for an evaluation in excess of 20 percent 
for status post fracture of the left ankle, from February 19, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5271 (2006).

7.  The criteria for an evaluation in excess of 10 percent 
for maxillary sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, 
Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2005, the veteran was informed 
of the evidence and information necessary to substantiate the 
claims, the information required to enable VA to obtain 
evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudications, the claims have been 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see August 2006 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  In August 2006 the veteran 
was provided notice in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.



Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Because the appeal concerning 
atherosclerosis is from the initial rating assigned with the 
grant of service connection, the possibility of "staged" 
ratings for separate periods during the appeal period for 
that disability, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.



I.  Bilateral heel spur

By rating action in March 1996, service connection for 
bilateral heel spurs was established.  At that time, a 
noncompensable evaluation was assigned from December 1, 1995, 
under Diagnostic Codes 5299-5276.  In September 1997 the RO 
assigned a 10 percent rating for bilateral heel spurs, and, 
in April 2003 the RO assigned separate, 10 percent ratings 
for each service-connected heel disability, effective July 
2002, under Diagnostic Codes 5015-5273.

Heel spurs are evaluated as analogous to benign growths of 
bone and/or synovitis under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5015 and 5020.  Evaluations are assigned on the basis 
of limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  In addition, Diagnostic Code 5284, provides for 
evaluations of 20 and 30 percent, respectively, for 
moderately severe and severe disability due to foot injury.

At a July 2006 VA examination, the veteran stated that his 
feet always felt like he had a pebble in his shoes, with 
walking or standing more than 20 to 30 minutes as 
precipitating factors.  He used a cane for walking and wore 
shoe inserts.  He complained of a burning sensation in his 
heels.  The veteran ambulated with a slow, widened gait and 
had normal shoe wear.  Left ankle dorsiflexion was to 15 
degrees, and left ankle plantar flexion was to 28 degrees.  
X-rays revealed small bilateral heel spurs.  He complained of 
pain with palpation over the center heels.  There was no 
palpable lump or mass.  The diagnoses included bilateral heel 
spurs.

The available evidence indicates that the heels are 
objectively painful, with tenderness on palpation.  The 
evidence also shows, however, that the heel disability is not 
manifested by atrophy, swelling, inflammation, edema, visible 
deformity, unusual callous formation, excessive or unusual 
shoe wear, or marked limitation of ankle motion.

Under the circumstances, the Board finds no basis for the 
assignment of a higher evaluation under any of the applicable 
criteria.  There is no evidence of deformity, swelling, or 
callosities, and the totality of the evidence demonstrates no 
more than "moderate" disability of the foot as that term is 
used in Diagnostic Code 5284.  The greater weight of the 
evidence is against the assignment of a higher schedular 
evaluation.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), noting that pain 
appears to be the primary basis for the 10 percent ratings 
currently in effect, and the veteran indicated that he had 
heel pain at his May 2004 Board hearing.  However, the record 
as a whole is against a finding that the veteran has any 
additional limitation of motion of either foot due to pain or 
flare-ups of pain, nor is there medical evidence of such 
secondary symptoms as fatigability, weakness, or 
incoordination resulting in additional limitation of motion, 
as might warrant the assignment of a schedular evaluation in 
excess of 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45, 
4.59 or DeLuca.

II.  Atherosclerosis

By rating action in April 2003, service connection for 
atherosclerosis with history of transient ischemic attack was 
established.  At that time, a 10 percent evaluation was 
assigned from July 18, 2002, under Diagnostic Codes 7913-
7005.  In February 2004, the RO assigned a 30 percent rating, 
effective July 18, 2002.  In August 2006 the RO assigned a 60 
percent rating for the veteran's atherosclerosis, also 
effective July 18, 2002.

Heart disease is currently rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  The criteria for the next higher 
rating, 100 percent, under Diagnostic Code 7005 are 
documented coronary artery disease resulting in chronic 
congestive heart failure, or workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

At a February 2003 VA heart examination, it was noted that 
the veteran was taking medication for high cholesterol and 
triglycerides.  He stated that he could not golf or exercise 
without shortness of breath or chest pain.  Coronary artery 
workup revealed no significant lesions, and EKG revealed a 
normal sinus rhythm with a right bundle branch block.  
Carotid duplex showed no stenosis or flow abnormality.  
Diagnoses included mild coronary artery disease and probable 
atherosclerosis.

On VA examination in July 2006, the veteran denied chest pain 
and any further events of TIA in nature.  His pulse was 70, 
and his blood pressure was 132/80.  Reportedly, testing in 
March 2006 revealed left ventricular ejection fraction of 54 
percent.  The veteran's estimated METs was 3-4.  There was 
normal carotid duplex with no stenosis of flow abnormality or 
lower extremity edema.

The record does not show chronic congestive heart failure.  
While the METs score was 3-4, there were no objective 
findings of dyspnea, fatigue, angina, dizziness, or syncope 
related to atherosclerosis (the Board observes that the July 
2006 VA examiner noted that a Cardiolite study was normal, 
and had also noted that the veteran denied chest pain and any 
further events of TIA in nature); there is also no evidence 
of an ejection fraction of less than 30 percent.  In absence 
of findings that more nearly approximate or equate to the 
criteria for a 100 percent rating, the preponderance of the 
evidence is against the claim for increase.

III.  Diabetes mellitus

By rating action in March 1996, service connection for 
diabetes mellitus was established.  At that time, a ten 
percent evaluation was assigned from December 1, 1995, under 
Diagnostic Code 7913.  In April 2003, the RO assigned a 20 
percent rating for diabetes mellitus, effective July 18, 
2002.

A 20 percent evaluation may be assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  A 60 percent 
evaluation is warranted for diabetes that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions resulting in one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

The Board notes that it is clear that the veteran is on 
insulin and a restricted diet for diabetes.  However, there 
is no indication in the record that the veteran's diabetes 
requires that his activities be regulated.  In this regard, 
the Board notes that the July 2006 VA examiner essentially 
indicated that the veteran was unable to drive a school bus 
as a result of his diabetes (diabetic neuropathy of the 
feet).  However, separate service connection has been 
established for right and left lower extremity diabetic 
neuropathy.  Further, the Board does not find that this 
essentially approximates avoidance of strenuous occupational 
activity.  In this regard, the Board notes that, also on VA 
examination in July 2006, the veteran stated he rode a four 
wheeler.  Hence, the Board finds that avoidance of strenuous 
recreational activity has also not been demonstrated.  
Accordingly, the Board finds that a rating of 40 percent for 
diabetes is not warranted.

As episodes of ketoacidosis or hypoglycemic reactions 
resulting in one or two hospitalizations per year or twice a 
month visits to a diabetic care provider are not shown, a 60 
percent rating is not warranted.

The Board notes that the veteran has sought and been granted 
compensable service connection for disabilities resulting 
from his diabetes, including atherosclerosis and left and 
right lower extremity diabetic neuropathy.  The competent 
evidence does reveal additional complications of the 
veteran's diabetes mellitus in the form of diabetic 
neuropathy of the hands and diabetic retinopathy.  However, 
as uncorrected visual acuity was 20/20 in the right eye, and 
20/70 in the left eye, on May 2005 VA optometry consultation, 
and as no compensable disability of the hands due 
specifically to diabetic neuropathy has been shown (the Board 
observes that the veteran is service-connected for bilateral 
carpal tunnel syndrome), there is no basis for assignment of 
any further ratings related to diabetes.

As the preponderance of the evidence is against the claim, 
entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.

IV.  Left ankle

By rating action in March 1996, service connection for status 
post fracture of the left ankle was established, and a 
noncompensable evaluation was assigned.  In September 1997 
the RO assigned a 10 percent rating for the left ankle 
disability.  By rating action in April 2003, the RO increased 
the rating for the veteran's left ankle disability to 20 
percent, effective February 19, 2003.

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  Under that Diagnostic Code, a 10 percent disability 
rating is assigned where the evidence demonstrates moderate 
limitation of motion.  A 20 percent rating is for application 
where there is marked limitation of motion.  The normal 
ranges of motion of the ankle are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.


A.  Rating in excess of 10 percent prior to February 19, 
2003.

The veteran filed his claim for an increase for his left 
ankle disability in July 2002.  There is no relevant evidence 
of record pertaining to the veteran's left ankle during the 
rating period on appeal prior to February 19, 2003.  As such, 
the veteran's medical history is for consideration.  On VA 
examination in January 1996, there was no tenderness or 
swelling of the left ankle.  Dorsiflexion of the left ankle 
was to 15 degrees, and plantar flexion was to 45 degrees.  On 
VA examination in May 1997, the veteran's feet were in normal 
position, and he had a normal gait.  Laxity of the left 
lateral tendons, with inversion being easy and excessive, was 
noted.  As the record does not contain competent clinical 
evidence establishing more than moderate limitation of left 
ankle motion, prior to February 19, 2003, a rating in excess 
of 10 percent prior to February 19, 2003 for the service-
connected left ankle disability is not warranted.  Hence, the 
preponderance of the evidence is against the claim, and the 
appeal is denied.

B.  Rating in excess of 20 percent from February 19, 2003.

During the period in question, the veteran is assigned a 20 
percent rating for his left ankle disability pursuant to 
Diagnostic Code 5271.  As that Diagnostic Code does not 
afford a rating in excess of 20 percent, the Board must 
consider whether an alternate Diagnostic Code may allow for 
an increase.

Diagnostic Code 5270 affords a 30 percent evaluation for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.

The evidence of record does not contain any diagnoses of 
ankylosis during the period in question.  Further, while the 
veteran testified at this May 2004 Board hearing that he 
sometimes wore an ankle brace for stability, immobility of 
the left ankle has not been established.  The February 2003 
VA examination noted left foot dorsiflexion of 7 degrees and 
left foot plantar flexion to 13 degrees.  , The July 2006 VA 
examination revealed left ankle dorsiflexion to 15 degrees, 
and left ankle plantar flexion to 28 degrees.  The veteran 
complained of popping with rotation range of motion.  After 
repetitive range of motion, there was no functional impact.

While, as noted above, some limitation of plantar flexion and 
dorsiflexion has been shown, left ankle ankylosis or 
immobility of the left ankle has not been established, and a 
higher rating under Diagnostic Code 5270 is not warranted.  
Further, since the veteran is in receipt of a 20 percent 
evaluation for the left ankle, the maximum that may be 
assigned for limitation of motion, even though pain was 
demonstrated on some of the VA examinations, there is no 
basis on which a higher rating may be assigned.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for a higher rating for the 
left ankle from February 19, 2003.

V.  Maxillary sinusitis

By rating action in March 1996, service connection for 
maxillary sinusitis was established, and a noncompensable 
evaluation was assigned.  In February 2004 the RO assigned a 
10 percent rating for maxillary sinusitis, effective July 18, 
2002.

Under Diagnostic Code 6513, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

At his May 2004 Board hearing, the veteran indicated that he 
had tried to avoid over-the-counter medications to treat his 
sinuses as he was afraid of possible adverse interactions 
between his various medicines.  He essentially stated that he 
had learned to live with his sinus condition.

At a July 2006 VA examination, the veteran indicated that he 
used a special mask that could be heated or cooled, which he 
placed upon his face, that gave him some relief.  He 
indicated that his sinus condition had not changed over the 
prior three to four years.  He remarked that if he stayed on 
his chronic treatment of Loratadine he was able to avoid 
severe problems.  Without medication, his sinuses would block 
as many as eight times per year, with associated headaches.  
Physical examination revealed that the veteran denied any 
sinus problems.  His nares were patent and his mucous 
membranes were moist.  The diagnosis was chronic sinusitis 
continued, stable on treatment.

The Board finds that the evidence of record (including the 
February 2003 and July 2006 VA sinus examinations) is 
insufficient to show that the veteran has one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Accordingly, the veteran's claim of entitlement to an 
increased rating for service-connected sinusitis, currently 
evaluated as 10 percent disabling, must be denied.

VI.  Conclusion

As the preponderance of the evidence is against more 
favorable ratings, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disabilities exceeds those contemplated 
by the schedular criteria.  There is no suggestion in the 
record that any of the disabilities have resulted in marked 
interference with employment that has not already been met by 
the schedular rating assigned.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 10 percent for a left heel spur is 
denied.

A rating in excess of 10 percent for a right heel spur is 
denied.

An initial rating in excess of 60 percent for atherosclerosis 
with history of transient ischemic attack is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for status post fracture of 
the left ankle, prior to February 19, 2003, is denied.

A rating in excess of 20 percent for status post fracture of 
the left ankle, from February 19, 2003, is denied.

A rating in excess of 10 percent for maxillary sinusitis is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


